Name: 98/166/EC: Commission Decision of 17 February 1998 amending Decision 97/778/EC to update the list of border inspection posts approved for veterinary checks (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  tariff policy;  cooperation policy;  agricultural policy;  animal product
 Date Published: 1998-03-03

 Avis juridique important|31998D016698/166/EC: Commission Decision of 17 February 1998 amending Decision 97/778/EC to update the list of border inspection posts approved for veterinary checks (Text with EEA relevance) Official Journal L 062 , 03/03/1998 P. 0029 - 0032COMMISSION DECISION of 17 February 1998 amending Decision 97/778/EC to update the list of border inspection posts approved for veterinary checks (Text with EEA relevance) (98/166/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 9(4) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (3), as last amended by Directive 96/43/EC, and in particular Article 6(4) thereof,Whereas Commission Decision 97/778/EC (4), as amended by Decision 97/779/EC (5), draws up a list of border inspection posts approved for veterinary checks of live animals and animal products from third countries;Whereas the transitional measures to be applied by Austria for veterinary checks of live animals and animal products entering Austria from third countries and by Finland for veterinary checks of live animals entering Finland from third countries expired on 31 December 1997; whereas the abovementioned list should accordingly be supplemented to include the approved inspection posts in those two Member States;Whereas the Heiligenkreuz border inspection post is to be considered at a later date in the light of an on-the-spot inspection to be conducted by the Commission departments;Whereas, at the request of the competent authorities in Germany, Ireland, Italy, Sweden and the United Kingdom, certain border inspection posts must also be added to or struck off that list and changes made to the entries relating thereto;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 97/778/EC is hereby amended as follows:1. With regard to the part concerning Germany:- the following line is deleted:>TABLE>- the entries relating to the following inspection posts are replaced as set out below:>TABLE>2. With regard to the part concerning Ireland, the following line is deleted:>TABLE>3. With regard to the part concerning Italy, the entries relating to the following inspection post are replaced as set out below:>TABLE>4. The following is inserted after the part concerning the Netherlands:>TABLE>5. With regard to the part concerning Finland, the entries relating to the following inspection posts are replaced as set out below:>TABLE>6. With regard to the part concerning Sweden:- the term 'Han` is replaced by 'HÃ ¥n`,- the entries relating to the following inspection post are replaced as set out below:>TABLE>7. With regard to the part concerning the United Kingdom:- the following line is deleted:>TABLE>- the entries relating to the following inspection post are replaced as set out below:>TABLE>Article 2 This Decision is addressed to the Member States.Done at Brussels, 17 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 373, 31. 12. 1990, p. 1.(2) OJ L 162, 1. 7. 1996, p. 1.(3) OJ L 268, 24. 9. 1991, p. 56.(4) OJ L 315, 19. 11. 1997, p. 15.(5) OJ L 315, 19. 11. 1997, p. 28.